Execution Version

EXHIBIT 10.22



--------------------------------------------------------------------------------





SPONSOR EQUITY CONTRIBUTION AGREEMENT


among


SOLAR STAR CALIFORNIA XIX, LLC,
as Project Company
    
and


AVSP 1A, LLC,
as Purchaser


and


AVSP 1B, LLC,
as Purchaser


and


MIDAMERICAN ENERGY HOLDINGS COMPANY,
as Sponsor Equity Investor


and


SUNPOWER CORPORATION, SYSTEMS,
as Contractor and Seller


and




SUNPOWER CORPORATION,
as Seller






Dated as of December 28, 2012





--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE 1. DEFINITIONS    2
1.1    Defined Terms    2
1.2    Rules of Interpretation    4
ARTICLE 2. OBLIGATIONS OF SPONSOR EQUITY INVESTOR    4
2.1    EPC Equity Contributions    4
2.2    MIPA Equity Contributions    5
2.3    Defenses    5
2.4    Maximum Equity Contributions    5
ARTICLE 3. SPECIFIC PROVISIONS    5
3.1    Enforcement    5
3.2    Bankruptcy Matters    6
3.3    Obligations Unconditional    6
3.4    Waivers of Defenses    6
ARTICLE 4. REPRESENTATIONS AND WARRANTIES    8
4.1    Corporate Existence and Business    8
4.2    Authority and Enforceability    8
4.3    No Conflicts    8
ARTICLE 5. COVENANTS    9
5.1    Bankruptcy; Insolvency; Winding-up    9
ARTICLE 6. TERMINATION    9
6.1    Termination of Agreement    9
ARTICLE 7. MISCELLANEOUS    9
7.1    Successions or Assignments    9
7.2    Amendment and Waivers    10
7.3    Severability    10
7.4    Disputes    10
7.5    Entire Agreement    10
7.6    Notices    10
7.7    Counterparts    11
7.8    No Third Party Beneficiaries    12
7.9    Captions    12
7.10    Attorneys’ Fees    12





i




--------------------------------------------------------------------------------




SPONSOR EQUITY CONTRIBUTION AGREEMENT
This SPONSOR EQUITY CONTRIBUTION AGREEMENT (this “Agreement”), dated as of
December 28, 2012, is entered into by and among Solar Star California XIX, LLC,
a Delaware limited liability company (“Project Company”), AVSP 1A, LLC, a
Delaware limited liability company, and AVSP 1B, LLC, a Delaware limited
liability company (collectively, the “Purchasers”), MidAmerican Energy Holdings
Company, an Iowa corporation (“Sponsor Equity Investor”) and SunPower
Corporations, Systems, a Delaware corporation (“SunPower”), as Contractor under
the EPC Agreement (as defined below) (“Contractor”) and as a Seller under the
MIPA (as defined below), and SunPower Corporation, a Delaware corporation as a
Seller under the MIPA (together with SunPower, collectively, the “Sellers”).
Each of Project Company, Purchaser, Sponsor Equity Investor and each of the
Sellers are individually referred to in this Agreement as a “Party” and such
entities are sometimes collectively referred in this Agreement as the “Parties.”
RECITALS
A.Contemporaneously with the execution and delivery of this Agreement, Purchaser
and Sellers have entered into a Membership Interest Purchase Agreement (the
“MIPA”).
B.    Pursuant to the MIPA, among other things, Purchaser is purchasing 100% of
the outstanding Equity Interests of Project Company from Sellers.
C.    Contemporaneously with the closing of the transactions contemplated under
the MIPA, Project Company and Contractor will enter into an Engineering,
Procurement and Construction Agreement (the “EPC Agreement”).
D.    Pursuant to the EPC Agreement, among other things, Contractor will design,
engineer, procure, install, construct, test and commission the Project.
E.    Sponsor Equity Investor is the indirect owner of 100% of the outstanding
Equity Interests of Purchaser.
F.    Upon consummation of the transactions contemplated by the MIPA, (i)
Sponsor Equity Investor will be the indirect owner of 100% of the outstanding
Equity Interests of Project Company and (ii) Project Company will be the direct
owner of the Project.
G.    In consideration for Contractor and Sellers consummating the transactions
contemplated under the MIPA and the EPC Agreement, Sponsor Equity Investor has
agreed, pursuant to the terms and conditions of this Agreement, to make Equity
Contributions to Purchaser and Project Company to pay amounts due and payable by
such Party pursuant to the MIPA and the EPC Agreement, respectively.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained in this Agreement, and in order to induce Contractor to
enter into the EPC Agreement and Sellers to enter into the MIPA, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

1



--------------------------------------------------------------------------------




ARTICLE 1.
DEFINITIONS
1.1    Defined Terms. The following terms shall have the following respective
meanings:
“Affiliate” shall have the meaning assigned to such term in the MIPA.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, and any other federal or state insolvency, reorganization,
moratorium or similar Law for the relief of debtors, or any successor statute. 
“Business Day” shall have the meaning assigned to such term in the MIPA.
“Closing Date” shall have the meaning assigned to such term in the MIPA.
“Contractor” shall have the meaning assigned to such term in the preamble
hereto.
“Effective Date” shall have the meaning assigned to such term in the EPC
Agreement.
“EPC Agreement” shall have the meaning assigned to such term in the recitals
hereto.
“EPC Costs” shall mean any and all amounts payable by Project Company to
Contractor pursuant to and in accordance with the EPC Agreement, including any
Milestone Payment (as defined in the EPC Agreement) payable pursuant to Article
8 of the EPC Agreement, any termination payment payable pursuant to Section
20.5(a) of the EPC Agreement, any other amount payable upon an Owner Event of
Default (as defined in the EPC Agreement) pursuant to Section 20.4 of the EPC
Agreement and any amounts payable with respect to Project Company’s
indemnification obligations under Section 12.7 or 24.2 of the EPC Agreement.
“EPC Equity Contribution” shall have the meaning assigned to such term in
Section 2.1(a).
“EPC Equity Contribution Date” shall mean (a) with respect to any Unfunded EPC
Costs as of the Effective Date, the Effective Date and (b) with respect to any
other EPC Costs, the date on which such EPC Costs become due and payable.
“EPC Obligations” shall mean the obligations of Project Company pursuant to the
EPC Agreement, including with respect to the payment of EPC Costs.
“Equity Contribution” shall mean any EPC Equity Contribution or MIPA Equity
Contribution, or both, as the context may require.
“Equity Contribution Date” shall mean any EPC Equity Contribution Date or MIPA
Equity Contribution Date, as the context may require.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in

2
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




(however designated) the common or preferred equity or preference share capital
of a Person, including partnership interests and limited liability company
interests.
“GAAP” shall have the meaning assigned to such term in the MIPA.
“Governmental Authority” shall have the meaning assigned to such term in the
MIPA.
“Insolvency Proceeding” shall mean any proceeding (a) in respect of bankruptcy,
insolvency, winding up, receivership, dissolution, reorganization, arrangement,
adjustment, composition or assignment for the benefit of creditors, or any
similar proceeding or (b) seeking appointment of a receiver, trustee, or similar
official for such Person or for all or a substantial portion of such Person’s
property, in each of the foregoing events whether under the Bankruptcy Code or
other similar law of the United States or any state thereof for the relief of
creditors or affecting the rights or remedies of creditors generally.
“Law” shall mean any applicable statute, law (including common law),
constitution, treaty, charter, ordinance, code, order, rule, regulation, Permit,
or other binding requirement or determination of any Governmental Authority.
“Maximum Equity Contribution Amount” means an amount equal to the Purchase Price
under the MIPA plus the Contract Price under the EPC Agreement as of the Closing
Date.
“MIPA” shall have the meaning assigned to such term in the recitals hereto.
“MIPA Costs” shall mean, without duplication, any and all amounts payable by
Purchaser to Seller pursuant to and in accordance with the MIPA, including (a)
the payment of the Purchase Price Payment (as defined in the MIPA) payable
pursuant to Section 2.2 of the MIPA and (b) any amounts payable with respect to
Purchaser’s indemnification obligations under Section 6.1(b) of the MIPA.
“MIPA Equity Contribution” shall have the meaning assigned to such term in
Section 2.2(a).
“MIPA Equity Contribution Date” shall mean (a) with respect to any Unfunded MIPA
Costs as of the Closing Date, the Closing Date and (b) with respect to any other
MIPA Costs, the date on which such MIPA Costs become due and payable.
“MIPA Obligations” shall mean, without duplication, obligations of Purchaser
pursuant to the MIPA, including with respect to the payment of MIPA Costs.
“Party” and “Parties” shall have the meaning assigned to such term in the
preamble hereto.
“Permit” shall have the meaning assigned to such term in the MIPA.
“Person” shall have the meaning assigned to such term in the MIPA.
“Project” shall have the meaning assigned to such term in the EPC Agreement.
“Project Company” shall have the meaning assigned to such term in the preamble
hereto.

3
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




“Purchaser” shall have the meaning assigned to such term in the preamble hereto.
“Qualified Financing” shall mean the closing of a financing for the Project,
including debt, equity, lease or a combination thereof (which may also provide
for letter of credit and interest rate hedge facilities) that meets the
following requirements: (a) such financing is in the form of (i) a registered
capital markets transaction, a private placement to or Rule 144A transaction
with qualified institutional buyers or another transaction that is compliant
with applicable securities laws or (ii) a construction or term loan or equity
financing involving one or more third party financial institutions (with a
combined capital, surplus and undivided profits of at least $250 million and
long-term senior debt ratings of A-/A3 or its equivalent), Sponsor Equity
Investor or an Affiliate of Sponsor Equity Investor (in case of such an
Affiliate, that has a credit rating that is the same or better than the credit
rating of Sponsor Equity Investor as of the date hereof or whose obligations is
guaranteed by an entity with a credit rating that is the same or better than the
credit rating of Sponsor Equity Investor as of the date hereof), (b) the
aggregate principal amount of such financing that may be used to pay EPC Costs
and MIPA Costs is not less than the Maximum Equity Contribution Amount less (i)
the MIPA Equity Contributions and EPC Equity Contributions paid by Sponsor
Equity Investor, (ii)any other equity contributions previously made and used to
pay MIPA Costs or EPC Costs and (iii) any Project revenues projected to be
received during the construction of the Project and (c) the proceeds of which
shall be available for use by Project Company or on behalf of the Project to pay
EPC Costs (subject to customary conditions regarding draws or release of
proceeds).
“Sellers” shall have the meaning assigned to such term in the preamble hereto.
“Sponsor Equity Investor” shall have the meaning assigned to such term in the
preamble hereto.
“SunPower” shall have the meaning assigned to such term in the preamble hereto.
“Unfunded EPC Costs” shall mean, as of any date of determination, an amount
equal to aggregate EPC Costs that are then due and payable by Project Company
pursuant to the EPC Agreement.
“Unfunded MIPA Costs” shall mean, as of any date of determination and without
duplication, an amount equal to aggregate MIPA Costs that are then due and
payable by Purchaser pursuant to the MIPA.
1.2    Rules of Interpretation. For all purposes of this Agreement, except as
otherwise expressly provided, the rules of interpretation set forth in Section
1.1 of the EPC Agreement are hereby incorporated by reference, mutatis mutandis,
as if fully set forth herein.
ARTICLE 2.    
OBLIGATIONS OF SPONSOR EQUITY INVESTOR
2.1    EPC Equity Contributions.
(a)    Not later than each EPC Equity Contribution Date, Sponsor Equity Investor
shall make cash equity contributions in accordance with this Section 2.1 (each,
an “EPC Equity Contribution”) in an amount equal to the Unfunded EPC Costs as of
such EPC Equity Contribution Date.

4
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




(b)    All EPC Equity Contributions shall be made by Sponsor Equity Investor
(either directly or through one or more Affiliates) in Dollars and immediately
available funds.
(c)    Each EPC Equity Contribution shall be made to Project Company and the
proceeds thereof shall be applied by Project Company solely to the payment of
EPC Costs and Sponsor Equity Investor irrevocably consents to such application
of EPC Equity Contributions to the payment of EPC Costs.
2.2    MIPA Equity Contributions.
(a)    Not later than each MIPA Equity Contribution Date, Sponsor Equity
Investor shall make cash equity contributions in accordance with this Section
2.2 (each, a “MIPA Equity Contribution”) in an amount equal to the Unfunded MIPA
Costs as of such MIPA Equity Contribution Date.
(b)    All such MIPA Equity Contributions shall be made by Sponsor Equity
Investor (either directly or through one or more Affiliates) in Dollars and
immediately available funds.
(c)    Each MIPA Equity Contribution shall be made to the applicable Purchaser
and the proceeds thereof shall be applied by such Purchaser solely to the
payment of MIPA Costs and Sponsor Equity Investor irrevocably consents to such
application of MIPA Equity Contributions to the payment of MIPA Costs.
2.3    Defenses. For the avoidance of doubt, notwithstanding anything to the
contrary contained in this Agreement (except Section 3.4(c), 3.4(e) and 3.4(n)),
Sponsor Equity Investor may assert (a) to the extent Purchaser has not already
unsuccessfully asserted same in an action that has resulted in a final and
unappealable order, those defenses which either Purchaser would be able to
assert under the MIPA in respect of its obligations based upon the terms of the
MIPA, and (b) to the extent Project Company has not already unsuccessfully
asserted same in an action that has resulted in a final and unappealable order,
those defenses which Project Company would be able to assert under the EPC
Agreement in respect of its obligations based upon the terms of the EPC
Agreement.
2.4    Maximum Equity Contributions. Notwithstanding any other provision of this
Agreement, the total aggregate maximum amount of Equity Contributions under this
Agreement (including, for the avoidance of doubt, all EPC Equity Contributions
and MIPA Equity Contributions) which the Sponsor Equity Investor is obligated to
make shall not exceed the Maximum Equity Contribution Amount.


ARTICLE 3.    
SPECIFIC PROVISIONS
3.1    Enforcement.
(a)    If Sponsor Equity Investor fails to make any EPC Equity Contribution when
required pursuant to the terms hereof, upon at least 5 Business Days’ prior
notice thereof to Sponsor Equity Investor, Contractor (or any permitted assignee
or designee thereof) shall have the full right and power to enforce directly
against Sponsor Equity Investor all obligations of Sponsor Equity Investor under
this Agreement and otherwise to exercise all remedies hereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by Project Company (in its own name or in the name of Project Company)
under this Agreement; provided, however, the obligations of Sponsor Equity
Investor hereunder shall not increase as a result of any such exercise of
remedies.

5
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




(b)    If Sponsor Equity Investor fails to make any MIPA Equity Contribution
when required pursuant to the terms hereof, upon at least 5 Business Days’ prior
notice thereof to Sponsor Equity Investor, Sellers (or any permitted assignee or
designee thereof) shall have the full right and power to enforce directly
against Sponsor Equity Investor all obligations of Sponsor Equity Investor under
this Agreement and otherwise to exercise all remedies hereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by such Purchaser (in its own name or in the name of such Purchaser) under
this Agreement; provided, however, the obligations of Sponsor Equity Investor
hereunder shall not increase as a result of any such exercise of remedies.
3.2    Bankruptcy Matters.
(a)    This Agreement and the obligations of Sponsor Equity Investor hereunder
shall be absolute and unconditional irrespective of any Insolvency Proceeding of
either Purchaser or Project Company. To the fullest extent permitted by Law,
this Agreement shall continue to be effective or shall be automatically
reinstated, as the case may be, if at any time, and to the extent that for any
reason, any Equity Contribution is rescinded or otherwise restored or returned
to Sponsor Equity Investor as a result of any such Insolvency Proceeding, as
though such payment had not been made or caused to be made.
(b)    Without limiting the generality of any of other provisions of this
Agreement, Sponsor Equity Investor irrevocably waives, to the fullest extent
permitted by Law and for the benefit of, and as a separate undertaking with
Contractor and Sellers, any defense to the performance of this Agreement that
may be available to Sponsor Equity Investor as a consequence of this Agreement
being rejected or otherwise not assumed by Project Company, a Purchaser or any
trustee or other similar official therefor, or as a consequence of this
Agreement being otherwise terminated or modified, in any case in any Insolvency
Proceeding of a Purchaser or Project Company, whether such rejection,
non‑assumption, termination or modification be by reason of this Agreement being
held to be an executory contract or by reason of any other circumstance.
3.3    Obligations Unconditional. The obligations of Sponsor Equity Investor
hereunder are primary, absolute and unconditional obligations of Sponsor Equity
Investor. The obligations of Sponsor Equity Investor hereunder are independent
of the obligations of Project Company under the EPC Agreement and of the
obligations of Purchasers under the MIPA. The liability of Sponsor Equity
Investor hereunder is independent of any security for or other guaranty of
payment received by Contractor or Sellers in connection with the Project
Transaction Documents (as defined in the EPC Agreement) or Transaction Documents
(as defined in the MIPA) and is not affected or impaired by (a) any indebtedness
of Project Company to Contractor or Purchasers to Sellers that exceeds Sponsor
Equity Investor’s liability hereunder, (b) any other guaranty as to amounts owed
to Contractor by Project Company or to Sellers by Purchasers, (c) any partial
payment by Project Company or Purchaser or any other party acting under a
separate guaranty or payment obligation, (d) any payment to Contractor by
Project Company or to Sellers by Purchasers that Contractor subsequently returns
to Project Company or Sellers subsequently returns to a Purchaser pursuant to
court order in any Insolvency Proceeding, (e) any indemnity agreement Project
Company or Purchaser may have from any party, or (f) any insurance that may be
available to cover any loss.


3.4    Waivers of Defenses. Sponsor Equity Investor expressly waives and
relinquishes, to the fullest extent permitted by Law, all rights, remedies, and
defenses accorded by applicable Law to guarantors and agrees not to assert or
take advantage of any such rights, remedies, or defenses, including:

6
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




(a)    the benefit or defense of any statute of limitations affecting its
liability under this Agreement or the enforcement of this Agreement;
(b)    (i) any right to require Contractor, as a condition of enforcement of
this Agreement, to (w) proceed against Project Company or any other Person, (x)
marshal assets or proceed against or exhaust any security held by Contractor or
held from Project Company or any other party acting under a separate agreement
at any time or to pursue any other right or remedy in Contractor’s power before
proceeding against Sponsor Equity Investor, (y) give notice of the terms, time
and place of any public or private sale or other disposition of personal
property security held from Project Company or any other Person, or (z) take any
other action or pursue any other remedy available to, or in the power of,
Contractor or (ii) any right to require Sellers, as a condition of enforcement
of this Agreement, to (w) proceed against Purchasers or any other Person, (x)
marshal assets or proceed against or exhaust any security held by Sellers or
held from Purchaser or any other party acting under a separate agreement at any
time or to pursue any other right or remedy in Sellers’ power before proceeding
against Sponsor Equity Investor, (y) give notice of the terms, time and place of
any public or private sale or other disposition of personal property security
held from Purchasers or any other Person, or (z) take any other action or pursue
any other remedy available to, or in the power of, Sellers;
(c)    any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Contractor or Sellers to file or enforce a claim against the estate (in
administration, bankruptcy, or any other proceeding) of any other person or
persons;
(d)    any defense based upon the failure to give notice of the acceptance of
this Agreement by any person;
(e)    any defense based upon the failure to make, give, or serve demand, notice
of default or nonpayment or dishonor, presentment, protest and all other notices
of any kind to which Sponsor Equity Investor might otherwise be entitled in
connection with this Agreement;
(f)     any defense based on or arising out of any defense of Project Company or
Purchasers (other than performance or payment of the EPC Obligations or MIPA
Obligations), including without limitation any defense based on or arising out
of the disability of Project Company or Purchasers, the unenforceability of the
covenants, agreements and obligations under the EPC or MIPA from any cause, or
the cessation from any cause of the liability of Project Company or Purchaser
other than performance or payment of the EPC Obligations or MIPA Obligations;
(g)    all rights and defenses arising out of an election of remedies by
Contractor or Sellers;
(h)    any defense based upon any statute or rule of Law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of Project Company or Purchasers;
(i)    any duty on the part of Contractor or Sellers to disclose to Sponsor
Equity Investor any facts Contractor or Sellers may now or hereafter know about
Project Company or Purchasers, regardless of whether Contractor or Sellers has
reason to believe that any such facts increase the risk beyond that which
Project Company or Purchaser intends to assume or has reason to believe that
such facts are unknown to Sponsor Equity Investor or has a reasonable
opportunity to communicate such facts to Sponsor Equity Investor;

7
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




(j)    any defense arising because of an election made by Contractor or Sellers
under Section 1111(b)(2) of the Bankruptcy Code;
(k)    any rights to limit the amount of a deficiency judgment following a
foreclosure, including without limitation any right to a fair value
determination or otherwise any loss of rights (i) Contractor may suffer by
reason of any rights, powers or remedies of Sponsor Equity Investor in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging Project Company’s EPC Obligations or (ii) Sellers may suffer by
reason of any rights, powers or remedies of Sponsor Equity Investor in
connection with any anti-deficiency laws or any other laws limiting, qualifying
or discharging Purchasers’ MIPA Obligations;
(l)    any lack of authority of any officer, director, partner, agent or any
other person acting or purporting to act on behalf of Project Company or
Purchasers which is a corporation, partnership or other type of entity, or any
defect in the formation of Project Company or Purchasers;
(m)    any impairment of the value of any interest in any security for the EPC
Obligations or MIPA Obligations or any portion thereof, including the failure to
obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable Law in disposing
of, any such security; and
(n)    any modification of the EPC Obligations or MIPA Obligations, in any form
whatsoever, including the renewal, extension, acceleration or other change in
time for payment of, or other change in the terms of, the EPC Obligations or
MIPA Obligations, it being agreed by Sponsor Equity Investor that the failure of
Sponsor Equity Investor to exercise any rights or remedies it has or may have
against Project Company or Purchasers shall in no way impair Sponsor Equity
Investor’s obligations under this Agreement and that the liability of Sponsor
Equity Investor hereunder is and shall be direct and unconditional.
ARTICLE 4.    
REPRESENTATIONS AND WARRANTIES
Sponsor Equity Investor hereby represents and warrants to and in favor of
Project Company, Purchasers and Sellers, as of the date hereof, as follows:
4.1    Corporate Existence and Business. Sponsor Equity Investor is a
corporation duly organized, validly existing, authorized to do business and in
good standing under the Laws of the State of Iowa.
4.2    Authority and Enforceability. Sponsor Equity Investor has the requisite
corporate power and authority to own its property and assets, transact business
in which it is engaged and to enter into this Agreement and carry out its
obligations hereunder. This Agreement has been duly executed and delivered by
Sponsor Equity Investor. Assuming due authorization, execution and delivery by
each other Party, this Agreement constitutes a legal, valid and binding
obligation of Sponsor Equity Investor, enforceable against Sponsor Equity
Investor in accordance with its terms, except as limited by (a) any Insolvency
Proceeding, reorganization, moratorium, fraudulent conveyance or other similar
Laws relating to creditors’ rights generally, and (b) general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law.
4.3    No Conflicts. The execution and delivery by Sponsor Equity Investor of
this Agreement does not, and the performance by Sponsor Equity Investor of its
obligations hereunder (with or without the

8
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




giving of notice or lapse of time or both) will not, directly or indirectly, (a)
violate any Law or any provision of any security issued by Sponsor Equity
Investor, (b) conflict with, result in a breach of the provisions of or
constitute a default under any of the organizational documents of Sponsor Equity
Investor, (c) violate any other material agreement, instrument or undertaking to
which Sponsor Equity Investor is a party or by which it or any of its property
is bound or (d) require any license, consent or approval of any Governmental
Authority, except (i) as provided in the MIPA or the EPC Agreement (include the
schedules thereto) or (ii) where such violation, conflict or requirement could
not reasonably be expected to have a material adverse effect on the ability of
Sponsor Equity Investor to perform its obligations hereunder.


ARTICLE 5.    
COVENANTS
5.1    Bankruptcy; Insolvency; Winding-up. So long as any EPC Obligations are
owed to Contractor or any MIPA Obligations are owed to Sellers, Sponsor Equity
Investor shall not, without the prior written consent of Contractor or Sellers,
as applicable, commence, or join with any other Person in commencing, any
Insolvency Proceeding against Project Company or either Purchaser, respectively;
and the obligations of Sponsor Equity Investor under this Agreement shall not be
altered, limited or affected by any Insolvency Proceeding, or by any defense
which Project Company or either Purchaser may have by reason of any order,
decree or decision of any court or administrative body resulting from any
Insolvency Proceeding.
ARTICLE 6.    
TERMINATION
6.1    Termination of Agreement. Notwithstanding anything to the contrary
contained in this Agreement (but subject to Section 3.2(a)), this Agreement and
the obligations of the Parties under this Agreement shall terminate on the
earliest to occur of: (a) the closing of any Qualified Financing (provided that
Sponsor Equity Investor hereby agrees that any refinancing of a Qualified
Financing before the EPC Obligations and MIPA Obligations have been paid in full
also shall meet the terms of the Qualified Financing); (b) the termination of
the MIPA in accordance with its terms other than any termination by Sellers
pursuant to Section 5.1(b) thereof; (c) the date that there are no further EPC
Obligations or MIPA Obligations outstanding; and (d) the date on which Sponsor
Equity Investor has made Equity Contributions in an aggregate amount equal to
the Maximum Equity Contribution Amount.
ARTICLE 7.    
MISCELLANEOUS
7.1    Successions or Assignments. This Agreement is binding upon each of the
Parties and their respective successors and permitted assigns. No Party may
assign or otherwise transfer this Agreement to any third party, whether by
operation of law or otherwise, without the prior written consent of the other
Parties; provided that notwithstanding the foregoing, Sellers may assign or
transfer its rights under this Agreement to the party to whom Sellers have made
an assignment or transfer permitted to be made by them under the MIPA and
Contractor may assign or transfer its rights under this Agreement to the party
to whom Contractor has made an assignment or transfer permitted to be made by it
under the EPC Contract. Any Party assigning this Agreement as set forth in this
Section 7.1 shall deliver written notice of such assignment to the other Parties
as soon as reasonably practicable. Any authorized assignment of this Agreement
by any Party shall relieve such Party of its obligations hereunder at such time
as the authorized successor agrees in

9
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




writing to be bound by such assigning Party’s obligations hereunder. Any
purported assignment of this Agreement in violation of this Section 7.1 is void.
7.2    Amendment and Waivers. Amendments to this Agreement may be made from time
to time; provided, however, that no amendment or modification of this Agreement
or any provision hereof shall be valid or effective unless in writing and signed
by all Parties. No consent to, or waiver, discharge or release of, any provision
of or breach under this Agreement shall be valid or effective unless in writing
and signed by the Party giving such waiver. No specific waiver shall constitute
a waiver with respect to any other provision or breach, whether or not of
similar nature, or in any way affect, limit, modify or waive such Party’s right
thereafter to enforce or compel strict compliance with any other term, covenant,
condition or other provision hereof, any course of dealing or custom of the
trade notwithstanding. Failure on the part of any Party to insist in any
instance upon strict, complete and timely performance by any other Party of any
provision of or obligation under this Agreement shall not constitute a waiver by
such Party of any of its rights under this Agreement or otherwise.
7.3    Severability. The invalidity or unenforceability of any portion or
provision of this Agreement shall in no way affect the validity or
enforceability of any other portion or provision hereof. Any invalid or
unenforceable portion or provision shall be deemed severed from this Agreement
and the balance of this Agreement shall be construed and enforced as if this
Agreement did not contain such invalid or unenforceable portion or provision. If
any such provision of this Agreement is so declared invalid or unenforceable,
such provision shall be effective to the maximum extent permitted by Law.
7.4    Disputes. The provisions of Section 28.1 (Good Faith Negotiation),
Section 28.2 (Optional Arbitration) and Section 28.3 (Governing
Law/Litigation/Choice of Forum/Waiver of Jury Trial) of the EPC Agreement shall
apply to, and are hereby incorporated by reference into, this Agreement, mutatis
mutandis, as if fully set forth herein except that (a) references therein to
“Owner” shall be deemed to be references to Project Company and/or Purchasers,
as applicable, (b) references there in to “Contractor” shall be deemed to be
references to Contractor and/or Sellers, as applicable, and (c) references to
“Parties” shall be deemed to be references to the Parties to this Agreement.
7.5    Entire Agreement. This Agreement supersedes any other agreements, whether
written or oral, that may have been made or entered into between the Parties
with respect to the subject matter hereof. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
there are no other agreements or commitments with respect thereto except as set
forth herein.
7.6    Notices. Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service or by
facsimile transmission or electronic mail addressed to the relevant Party at the
address stated below or at any other address notified by that party to the
others as its address for service:
If to Contractor or Sellers:


SunPower Corporation, Systems
1414 Harbour Way South
Richmond, California 94804
Facsimile: (510) 540-0552
Attention: Jeffrey Dasovich
Email: jeffrey.dasovich@sunpowercorp.com



10
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------






With required copy to:
    
SunPower Corporation
1414 Harbour Way South
Richmond, CA 94804 USA
Facsimile: (510) 540-0552
Attn: Ken Mahaffey
Email: kenneth.mahaffey@sunpowercorp.com
And
Akin Gump Strauss Hauer & Feld, LLP
633 West Fifth Street, #5000
Los Angeles, CA 90071
Facsimile: (310) 229-1001
Attn: Adam Umanoff
Email: aumanoff@akingump.com






If to Sponsor Equity Investor, Purchasers or Project Company:


c/o MidAmerican Energy Holdings Company
666 Grand Avenue
Des Moines, IA 50309
Facsimile: (402) 231-1658
Attention: General Counsel
Email: danderson@midamerican.com


With required copy to:        
Gibson, Dunn & Crutcher, LLP
200 Park Avenue
New York, NY 10166
Facsimile: 212-351-6215
Attention: Peter J. Hanlon
and Nicholas H. Politan
Email: PHanlon@gibsondunn.com
and NPolitan@gibsondunn.com


Any notice so given personally, through overnight mail or through certified
letter shall be deemed to have been received on delivery, any notice so given by
express courier service shall be deemed to have been received the next Business
Day after the same shall have been delivered to the relevant courier, and any
notice so given by facsimile transmission or electronic mail shall be deemed to
have been received on the date of transmission and receipt of confirmation of
successful transmission if delivered prior to 5:00 pm Pacific Standard Time;
provided, that if such date of delivery is not a Business Day or is delivered
after 5:00 pm Pacific Standard Time, then the date of delivery shall be the
immediately following Business Day.


7.7    Counterparts. This Agreement may be executed in any number of
counterparts, and each Party may execute any such counterpart, each of which
when executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.

11
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




This Agreement shall become effective when each Party hereto shall have received
an executed counterpart of this Agreement, and an executed counterpart delivered
by fax, .pdf or other means of electronic communications shall be deemed to be
an original and shall be as effective for all purposes as delivery of a manually
executed counterpart.
7.8    No Third Party Beneficiaries. The provisions of this Agreement and all
rights of the Parties are intended for the sole benefit of the Parties and there
are no third-party beneficiaries hereof.
7.9    Captions. All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.
7.10    Attorneys’ Fees. If any legal action or other proceeding is brought for
the enforcement of this Agreement, the prevailing Party shall be entitled to be
awarded its reasonable attorney’s fees, expert fees, expenses and costs incurred
in connection with such action or proceeding.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12
Sponsor Equity Contribution Agreement
AVSP I Project
CONFIDENTIAL



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the Effective Date.
SUNPOWER CORPORATION, SYSTEMS
By:    /s/ Howard Wenger
Name: Howard Wenger
Title: President and Chief Executive Officer


SUNPOWER CORPORATION
By:    /s/ Howard Wenger
Name: Howard Wenger
Title: President, Regions


SOLAR STAR CALIFORNIA XIX, LLC


By: SunPower Corporation, Systems,
its Managing Member

By: /s/ Charles D. Boynton
Name: Charles D. Boynton    
Title: Chief Financial Officer

[Signature Page – Sponsor Equity Contribution Agreement – AVSP I]



--------------------------------------------------------------------------------




AVSP 1A, LLC
By: /s/ Paul Caudill
Name: Paul Caudill
    Title: President
AVSP 1B, LLC
By: /s/ Paul Caudill
Name: Paul Caudill
    Title: President
MIDAMERICAN ENERGY HOLDINGS COMPANY
By:    ________________________________
    Name:
    Title:





[Signature Page – Sponsor Equity Contribution Agreement – AVSP I]



--------------------------------------------------------------------------------






AVSP 1A, LLC
By:    ________________________________
    Name:
    Title:
AVSP 1B, LLC
By:    ________________________________
    Name:
    Title:

MIDAMERICAN ENERGY HOLDINGS COMPANY
By: /s/ Douglas L. Anderson    
    Name: Douglas L. Anderson
    Title: Executive Vice President





[Signature Page – Sponsor Equity Contribution Agreement – AVSP I]

